Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Application No. 17/070,640 filed on 10/14/2020.
Claims 1-20 have been examined and are pending in this application. 
Priority
Acknowledgment is made of Applicant’s claim for priority under 35 U.S.C. 119 (c) Provisional Application No. 62/914,903 filed on 10/14/2019.
Claim Objections
Claim 3 is objected to because of the following informality:
Regarding claim 3, claim 3 line 1 introduce “machine-readble”, it should read “machine- readable”
Appropriate corrections is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 18, claim 18 line 1 recites “the second network”. The claim does not have a previous recitation of “a second network”. The claim previously introduces the element of “a second network” in claim 10, and claim 18 depends of claim 9 as a result, lacks proper antecedent basis. Appropriate correction to “the second network” is required to ensure proper claim interpretation.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-4, 10, 12-13, 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayashi (U.S. 20110307610 A1; Hereinafter "Hayashi").
Regarding claim 1, Hayashi teaches a method comprising: receiving, at a communal device(recorder 200), a request for network access from a user (Hayashi: para [0080-0082], FIG. 9 illustrates another example of procedures of performing registration of the wireless communication device 700 and content transfer to the wireless communication device 700. First, the user (not illustrated) is near the digital TV 400, and performs recorder selection with use of the remote control transmitter 450 (Step S201). For example, it is assumed that the user selects the recorder 200. The control section 460 of the digital TV 400 notifies the recorder 200 that the user has selected the recorder 200); 
retrieving, by the communal device (recorder 200), network connection information for a first network from a network access device (access point 600) (Hayashi: para [0080-0082] “the control section 280 of the recorder 200 captures the network identification information from the access point 600, and captures the list (content list) of contents stored in the storage section 230 of the recorder 200, the process instruction information set for each of the contents, and the address information of each of the contents from the storage section 230 of the recorder 200 (Step S205)”); 
generating, by the communal device, a machine-readable code that encodes the network connection information (Hayashi: para [0083] “Next, the control section 280 of the recorder 200 uses three kinds of information including the captured address information, the network identification information, and the process instruction information to create image information representing the three kinds of information for each of the contents. Specifically, the control section 280 of the recorder 200 uses the above-described three kinds of information to create, as image information, QR code for each of the contents, for example (Step S206)”); and 
providing the machine-readable code via an output of the communal device (Hayashi: para [0084-0085], “Subsequently, the control section 280 of the recorder 200 displays the created image information (QR code) together with the content list on the screen (Step S207). Specifically, as illustrated in FIG. 7, for example, the control section 280 of the recorder 200 generates a picture signal in which the created image information (QR code) is assigned to a corresponding content one by one, and transmits the picture signal to the digital TV 400 to display the picture in which the QR code is assigned to a corresponding content one by one on the monitor 430”, “Then, the image information (QR code) captured by the camera section 730 is input to the control section 770 of the wireless communication device 700, and the control section 770 of the wireless communication device 700 performs the network connection which will be described later (Step S210”).
Regarding claim 2, Hayashi teaches the independent claim 1. Hayashi additionally teaches wherein the network connection information comprises a network identifier that identifies the first network, a network passcode that provides access to the first network, or both (Hayashi: para [0080], “At this time, the network identification information includes a wireless network name and a passcode for accessing the wireless network 800.”).
Regarding claim 3, Hayashi teaches the independent claim 1. Hayashi additionally teaches wherein the machine-readable code is configured to cause a user device to connect automatically to the first network upon being processed by the user device without further input from a user (Hayashi:[0023], [0094], “Accordingly, in the technology, wireless network connection is safely achievable without impairing usability of the user”).
Regarding claim 4, Hayashi teaches the dependent claim 3. Hayashi additionally teaches wherein the machine-readable code comprises a visual display (para [0047] [0084], “the control section 280 of the recorder 200 displays the created image information (QR code) together with the content list on the screen (Step S207). Specifically, as illustrated in FIG. 7, for example, the control section 280 of the recorder 200 generates a picture signal in which the created image information (QR code) is assigned to a corresponding content one by one”).
Regarding claim 10, Hayashi teaches the independent claim 1. Hayashi additionally teaches wherein the communal device is connected to a second network (wired network 100) that is separate from the first network (Hayashi: para [004], “The network system 1 includes, for example, a recorder 200, a digital TV 500, and an access point 600 which are connected to a wired network 100. As necessary, CE (consumer electronics) such as digital TVs, personal computers, and mobile information terminals may be connected to the wired network 100. Here, the wired network 100 is, for example, a wired LAN which connects, by using cables, devices to one another in physically adjacent regions.”).
Regarding claim 12, Hayashi teaches the independent claim 1. Hayashi additionally teaches wherein the network access device is a local network hub (Hayashi: para[0011],[0044], “a wireless network 800 is constructed in the access point 600. The wireless network 800 is a wireless LAN connecting devices to one another with use of Wi-Fi, for example.”).
Regarding claim 13, Hayashi teaches the independent claim 1. Hayashi additionally teaches wherein the communal device comprises a user interface to a home system that does not require individual user authentication for access (Hayashi: para[0006],[0022] “wireless network connection may be performed safely without impairing usability of the user”).
Regarding claims 19, Hayashi teaches a communal device (recorder 200) comprising: an input(control section 280) configured to receive a request for network access from a user or a user device (communication device 700) (Hayashi: fig. 2, para [0047], “the control section 280 corresponds to a specific example of "an image generation section" and "a display request section" of the technology.”, “illustrates another example of procedures of performing registration of the wireless communication device 700 and content transfer to the wireless communication device 700. First, the user (not illustrated) is near the digital TV 400, and performs recorder selection with use of the remote control transmitter 450 (Step S201). For example, it is assumed that the user selects the recorder 200. The control section 460 of the digital TV 400 notifies the recorder 200 that the user has selected the recorder 200; 
a communication interface (connection section 270) configured to obtain network connection information for a first network from a network access device(Hayashi: fig. 2 para [0047] [0080-0082], “Note that the network connecting section 270 corresponds to a specific example of "a communication section" of the technology”, “the control section 280 of the recorder 200 captures the network identification information from the access point 600, and captures the list (content list) of contents stored in the storage section 230 of the recorder 200, the process instruction information set for each of the contents, and the address information of each of the contents from the storage section 230 of the recorder 200 (Step S205)”); 
a processor configured to generate a machine-readable code that encodes the network connection information for the first network (Hayashi: para [0083] “Next, the control section 280 of the recorder 200 uses three kinds of information including the captured address information, the network identification information, and the process instruction information to create image information representing the three kinds of information for each of the contents. Specifically, the control section 280 of the recorder 200 uses the above-described three kinds of information to create, as image information, QR code for each of the contents, for example (Step S206)”); and 
an output configured to provide the machine-readable code to the user device (Hayashi: para [0084-0085], “Subsequently, the control section 280 of the recorder 200 displays the created image information (QR code) together with the content list on the screen (Step S207). Specifically, as illustrated in FIG. 7, for example, the control section 280 of the recorder 200 generates a picture signal in which the created image information (QR code) is assigned to a corresponding content one by one, and transmits the picture signal to the digital TV 400 to display the picture in which the QR code is assigned to a corresponding content one by one on the monitor 430”, “Then, the image information (QR code) captured by the camera section 730 is input to the control section 770 of the wireless communication device 700, and the control section 770 of the wireless communication device 700 performs the network connection which will be described later (Step S210”).
Regarding claim 20, claim 20 is rejected under the same rational as claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (U.S. 20110307610 A1; Hereinafter "Hayashi") in view of Bhooshan (U.S 20150288670 A1; Hereinafter “Bhooshan”).
Regarding claim 5, Hayashi teaches the dependent claim 3. 
Hayashi does not explicitly teach wherein the machine-readable code comprises a sound.
However, in an analogous art, Bhooshan teaches wherein the machine-readable code comprises a sound (Bhooshan: para[0065-0067],[0085], “the generated QR code may be displayed on a screen, printed on an object, for example, a piece of paper, etc., downloaded to an external storage for use in the user device, provided through other known transmission channels to the user device, etc.”, “Transmission media can also take the form of acoustic, light, or radio frequency waves.” ).
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filling date of the claimed invention, to combine the teaching of Bhooshan into the method of Hayashi to include wherein the machine-readable code comprises a sound  because it will simplify network access for users (Bradley: para [0016]);
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (U.S. 20110307610 A1; Hereinafter "Hayashi") in view of Bhooshan (U.S 20150288670 A1; Hereinafter “Bhooshan”), and further in view of Liu et al (U.S 9471698 B1; Hereinafter “Liu”).
Regarding claim 6, Hayashi in view of Bhooshan teaches the dependent claim 5.
Hayashi in view of Bhooshan does not explicitly teach wherein the sound is emitted at one or more frequencies that are not within the range of human hearing.
However, in an analogous art, Liu teaches wherein the sound is emitted at one or more frequencies that are not within the range of human hearing (Liu: column 2 line 32-43“The human audio spectrum typically ranges between 20 Hz through 200 kHz. Therefore, embodiments of the present invention embed the QR code within the low frequency region of the audio spectrum. In an embodiment, since humans are generally not sensitive to all sound frequency, a sound wave that is inaudible to a human, representing a QR code, may be utilized. For example, since humans are generally not sensitive to low frequency sounds, a low frequency sound wave representing a QR code, may be utilized.”).
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filling date of the claimed invention, to combine the teaching of Liu into the modified method of Hayashi to include wherein the sound is emitted at one or more frequencies that are not within the range of human hearing because it will provide an easier access to information (Liu: column 9 line  12-15).
Claims 7-8, 11, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (U.S. 20110307610 A1; Hereinafter "Hayashi") in view of Bradley et al. (U.S 20190124049 A1; Hereinafter “Bradley”).
Regarding claim 7, Hayashi teaches the independent claim 1. 
Hayashi does not explicitly teach wherein the network connection information is stored temporarily by the communal device.
However, in an analogous art, Bradley teaches wherein the network connection information is stored temporarily by the communal device (Bradley: para[0084],[0151], “In one embodiment, personal data received from the companion device 404 is not persistently stored or cached on the communal device 402”).
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filling date of the claimed invention, to combine the teaching of Bradley into the method of Hayashi to include wherein the network connection information is stored temporarily by the communal device because it will add more layer of protection from potential fraud and misuse (Bradley: para [0044]);
Regarding claim 8, Hayashi in view of Bradley teaches the dependent claim 7. Bradley teaches wherein the communal device discards the network connection information after the machine-readable code is generated (Bradley: para[0084], “In one embodiment, personal data received from the companion device 404 is not persistently stored or cached on the communal device 402 and can discarded after the personal data is used. The communal device 402 can use the personal data to complete the processing of the virtual assistant request and formulate a response to the request at block 418” ).
Regarding claim 11, Hayashi teaches the dependent claim 10. 
Hayashi does not explicitly teach wherein the communal device is not connected to the first network.
However, in an analogous art, Bradley teaches wherein the communal device is not connected to the first network (Bradley: Para[0050]“ In some embodiments a smart home device 103, 133 can use the identifier token to establish a remote connection with the user device 104 if the user device is outside of the home or is not connected to the home network of the smart home devices. The smart home devices 103, 133 can use the identifier token to locate the user device 104 on a mobile wireless network and establish a secure remote companion link connection with the user device 104. Locating the user device 104 and establishing the connection to the user device can be facilitated in part via the virtual assistant server 106 and the online account server 136. In such embodiments, at least a subset of the companion device functions of the user device 104 can continue to operate when the user device 104 is away from home, or if the user is at home but is not connected to the home network.”).
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filling date of the claimed invention, to combine the teaching of Bradley into the method of Hayashi to include wherein the communal device is not connected to the first network because it will add more layer of protection from potential fraud and misuse (Bradley: para [0044]);
Regarding claim 14, Hayashi teaches the dependent claim 13. 
Hayashi does not explicitly teach wherein the communal device is provided via a touchscreen connected to the home system.
However, in an analogous art, Bradley teaches wherein the communal device is provided via a touchscreen connected to the home system (Bradley: para[0024], [0143], “The I/O subsystem 1040 can include a touch screen controller 1042 and/or other input controller(s) 1045. For computing devices including a display device, the touch screen controller 1042 can be coupled to a touch sensitive display system 1046 (e.g., touch-screen).”).
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filling date of the claimed invention, to combine the teaching of Bradley into the method of Hayashi to include wherein the communal device is provided via a touchscreen connected to the home system because it will improve the accessibility and make it user friendly (Bradley: para [0121]);
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (U.S. 20110307610 A1; Hereinafter "Hayashi") in view of Bhooshan (U.S 20150288670 A1; Hereinafter “Bhooshan”), in view of Liu et al (U.S 9471698 B1; Hereinafter “Liu”), and further in view of Bradley et al. (U.S 20190124049 A1; Hereinafter “Bradley”).
Regarding claim 9, Hayashi in view of Bhooshan, and further in view of Liu teaches the dependent claim 6.
Hayashi in view of Bhooshan, and further in view of Liu does not explicitly teach communal device discards the machine-readable code after it is no longer shown on a display of the communal device.
However, in an analogous art, Bradley teaches communal device discards the machine-readable code after it is no longer shown on a display of the communal device (Bradley: para[0084], “In one embodiment, personal data received from the companion device 404 is not persistently stored or cached on the communal device 402 and can discarded after the personal data is used. The communal device 402 can use the personal data to complete the processing of the virtual assistant request and formulate a response to the request at block 418” ).
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filling date of the claimed invention, to combine the teaching of Bradley into the modified method of Hayashi to include communal device discards the machine-readable code after it is no longer shown on a display of the communal device because it will enable secure and authenticated message exchange between multiple devices (Bradley: para [0044]);
Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (U.S. 20110307610 A1; Hereinafter "Hayashi") in view of Mower (U.S 20160021205 A1; Hereinafter “Mower”).
Regarding claim 15, Hayashi teaches the independent claim 1. 
Hayashi does not explicitly teach wherein the communal device is connected to a second network that is not accessible from the first network.
However, in an analogous art, Mower teaches wherein the communal device is connected to a second network that is not accessible from the first network (Mower: para[0029-0031],[0037], “FIG. 1 illustrates a network that includes at least a switch 120, a network controller 110, and a plurality of network devices, such as AP.sub.A 130, AP.sub.B 132, . . . , AP.sub.N 139. Furthermore, multiple client devices are associated with each access point. Some client devices are registered employee devices, such as, employee client 140. Other client devices are guest devices, such as guest client 150 and guest client 155.”, “Also, the network has a number of check-in stations that are used for wireless guest user registration. Some check-in stations, such as check-in station 310, are located within restricted area 300, whereas other check-in stations, such as check-in station 315, are located outside restricted area 300. In addition, the network administrator can also define a mapping between check-in stations located within a particular physical area to a particular guest status. Therefore, any guest user checking in at one of those check-in stations located within the particular physical area will be granted the particular guest status.”).
Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filling date of the claimed invention, to combine the teaching of Mower into the method of Hayashi to include wherein the communal device is connected to a second network that is not accessible from the first network because it will improve the security of the system by limiting network access (Mower: para [0037]);
Regarding claim 16, Hayashi in view of Mower teaches the dependent claim 15. Mower teaches wherein the second network comprises a wireless network that is protected by a passcode different than a passcode that provides access to the first network (Mower: para [0031] “This is so even though guest client device 330 and guest client device 335 may be associated with the same access point in the wireless network. Because the respective guest users of the respective guest devices are granted different guest statuses, the guest devices will receive differentiated wireless network access Specifically, after a guest user successfully registers at a check-in station, the guest user may be given a passcode for logging in to the wireless network. ”).
Regarding claim 17, Hayashi in view of Mower teaches the dependent claim 15. Mower teaches wherein the second network is a guest wireless network(Mower: para[0028] “A network administrator can define a number of physical areas. Also, the network has a number of check-in stations that are used for wireless guest user registration.”).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
 US- 20180309651 A1, Determining Connectivity to a Network Device to Optimize Performance for Controlling Operation of Network Devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYDIA L NOEL whose telephone number is (571)272-1628. The examiner can normally be reached Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/L.L.N./Examiner, Art Unit 2437   
/KRISTINE L KINCAID/Supervisory Patent Examiner, Art Unit 2437